Tk
     vK-




                            o   f Mo
                            i c-K-f




                                L               A4- -//*-c ■//s*7e~ of -fn>4 C
                                                       Vu A^S'S-/            Jus
                      J,,
     /J          4m
                       of' &
                                       Ab                  -/ha



     Cj,jj't'f                                            CA               A !r*i




     Uc                                     A                     -fh&f-       OlO




                                                                                     J




                                                                    A

                                                                    ■--:




                                                                     5
                                                                              en
O                                2014
                             US POSTAGE   $00.48-
                                 %         7IP7S205
       £